Citation Nr: 1518218	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 through July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before a Decision Review Officer (DRO) in November 2013 and at a Video Conference hearing before the undersigned in January 2015.  A transcript of the proceeding is of record.  


FINDING OF FACT

The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service or until many years thereafter, and the current hearing loss disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by correspondence in August 2012.  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and a VA examination and opinion report.  The July 2013 VA examination is adequate upon which to base a determination, as it considered the Veteran's relevant history, was based on a clinical evaluation, and contained a supported rationale for the conclusion reached.  

The Veteran was afforded a hearing before a DRO and the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue and the Veteran testified as to the events in service, symptomatology, and treatment history for the disability on appeal.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Based on a review of the record, the Board finds that there is no indication any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensori-neural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that he developed hearing loss as a result of noise exposure during active service.   

In this case, the medical evidence, including VA examination, shows that the Veteran has a current bilateral hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was Combat Engineer.  He has credibly reported being exposed to loud noise from firearms in service and noise exposure is conceded.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.  

Before proceeding, the Board observes that prior to November 1, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the October 1968 enlistment examination report noted that ASA units were used.  ISO units are the standard recognized by the VA regulations governing this case.  The Board has converted the Veteran's October 1968 audiogram from ASA units to ISO.  
After converting the units, the Veteran's enlistment examination in October 1968 showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 10, 5, 5, 5, and 0, and in the left ear were 10, 5, 25, 25, and 0.  Service treatment records are negative for complaints or findings of hearing loss.  On separation from service in June 1971, auditory thresholds at the tested frequencies of 500, 1000, 2000 and 4000 Hertz were all "0" bilaterally.  The whispered voice test had a result of 15/15, bilaterally, and the ears were normal upon clinical evaluation.  In reports of medical history the Veteran denied hearing loss.  As such, there was no showing of hearing loss at the time of the Veteran's separation from service.  

Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  In fact, hearing loss was first noted many years after service.  In this regard, after service, a hearing loss disability as defined by VA regulation was initially noted in the left ear in 1990.  At that time auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the left ear were 20, 15, 40, 45, and 35, and in the right ear were 20, 10, 15, 15, and 25.  As such, hearing in the right ear at that time was within normal limits.  Significantly, audiometric testing in 1988 revealed normal hearing, bilaterally, for VA purposes.  Auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the left ear were 15, 5, 30, 35, and 20, and in the right ear were 5, 0, 15, 5, and 5.  Indeed, bilateral hearing loss for VA purposes was initially shown in July 2002.  The treatment report recorded auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 30, 20, 50, 50, and 45, and in the left ear were 35, 15, 25, 30, and 40.  The clinician noted the Veteran's hearing loss progression from 1988 to 1990 to 2002 and indicated that the pattern of hearing loss shown by the Veteran was not consistent with noise exposure.

As the competent evidence fails to show a hearing loss disability in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, there is evidence for and against the claim.

The evidence in favor of the claim consists of the November 2013 medical opinion of the Veteran's family practitioner, who noted that the Veteran, whom he had treated for three years, had reported a history of significant noise exposure in service from small arms fire, machine gun fire, explosive charges, helicopter engine noise, rocket fire, and chronic chain saw noise, and the Veteran had returned from active duty in 1970 with bilateral hearing loss.  He concluded that the Veteran's history of noise exposure while in service was significant enough to cause permanent hearing loss.  

Although the November 2013 medical statement was prepared by a health-care professional, it is nevertheless a mere conclusion without medical analysis and is inconsistent with service treatment records which do not reflect diagnosis or treatment for hearing loss in service.  Moreover, it does not account for the post-service medical evidence which reflects that the Veteran's hearing was within normal limits when tested in 1988, 17 years after service, nor does it address the Veteran's history of occupational noise exposure post-service discharge, as reported by the Veteran in the January 2015 Board hearing.  Accordingly, it is assigned little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The evidence against the claim consists of the July 2013 VA examiner's opinion, who diagnosed bilateral hearing loss and opined that the Veteran's hearing is less likely as not caused by or a result of an event in military service.  The examiner, an audiologist, noted that the Veteran's MOS from 1968 to 1971 was Combat Engineer, nonetheless, the service treatment records failed to support a finding that hearing loss was incurred in service.  The examiner based the opinion on the fact that a hearing test taken at enlistment and another taken at separation showed hearing within normal limits in both ears, and no significant shift in hearing was noted.  

The Board assigns greatest weight to the opinion of the VA audiologist.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusion reached.  The examiner explained why the current bilateral hearing loss was not due to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and post-service discharge, along with the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

To the extent that the Veteran's representative argued at the January 2015 personal hearing that the VA examiner's negative opinion pertaining to hearing loss is inconsistent with the positive nexus opinion rendered in connection with tinnitus, the basis for the examiner's opinion regarding tinnitus was the Veteran's report that it began in service.  As tinnitus is a subjective disability, the examiner was fully justified in accepting the Veteran's report of service-onset.  In any event, the examiner is a medical professional with specific expertise to determine whether tinnitus and/or hearing loss are related to noise exposure in service.  Neither the Veteran nor his representative has provided any competent evidence supporting the argument that a finding of tinnitus due to noise exposure in service requires the same finding regarding hearing loss, despite the tinnitus arising in service and hearing loss disability manifesting years after service.  As such, the unsupported lay assertions are not persuasive.

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current hearing loss is related to service.  Moreover, sensorineural hearing loss disability was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hearing loss denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
S. HENEKS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


